Name: Commission Regulation (EC) NoÃ 436/2009 of 26Ã May 2009 laying down detailed rules for the application of Council Regulation (EC) NoÃ 479/2008 as regards the vineyard register, compulsory declarations and the gathering of information to monitor the wine market, the documents accompanying consignments of wine products and the wine sector registers to be kept
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity;  information technology and data processing;  agricultural policy;  food technology;  information and information processing;  organisation of transport
 Date Published: nan

 27.5.2009 EN Official Journal of the European Union L 128/15 COMMISSION REGULATION (EC) No 436/2009 of 26 May 2009 laying down detailed rules for the application of Council Regulation (EC) No 479/2008 as regards the vineyard register, compulsory declarations and the gathering of information to monitor the wine market, the documents accompanying consignments of wine products and the wine sector registers to be kept THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005, (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (1), and in particular Article 115(2) and Article 121 thereof, Whereas: (1) Regulation (EC) No 479/2008 amended the previous wine-sector arrangements, as laid down in Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (2), and repealed Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing the Community vineyard register (3) with effect from 1 August 2009. (2) The compulsory information and the provisions relating to the updating and monitoring of the wine register are at present laid down in Regulation (EEC) No 2392/86 and the detailed implementing rules relating to the keeping of the vineyard register are laid down in Commission Regulation (EEC) No 649/87 (4). (3) Article 108 of Regulation (EC) No 479/2008 makes provision for certain Member States to keep a vineyard register containing up-to-date information about production potential. (4) Regulation (EEC) No 649/87 should therefore be repealed and detailed implementing rules in respect of the vineyard register should be adopted. (5) The main objectives of the vineyard register are the monitoring and verification of production potential. Pursuant to Article 116 of Regulation (EC) No 479/2008, Member States are required to ensure that those administration and control procedures which relate to areas are compatible with the Integrated Administration and Control System (IACS). In particular, the identification of the wine producers and the vineyard parcels cultivated must be compatible with the IACS. (6) To avoid excessive administrative burdens without undermining the objectives of the vineyard register, the gathering of information from producers with a very limited production should not be made compulsory. (7) To ensure the practical use of the vineyard register, the information required in it should be consistent with the communications required pursuant to Title IV, production potential, of Commission Regulation (EC) No 555/2008 (5) laying down detailed rules for implementing Council Regulation (EC) No 479/2008 as regards support programmes, trade with third countries, production potential and on controls in the wine sector. (8) To ensure consistency between the wine-growing data available, certain data collected within the framework of Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines (6) should be included in the vineyard register, and in particular the data concerning the year in which the vineyard parcel was planted. (9) To ensure that the information contained in the vineyard register consistently tallies with the actual wine-growing situation, it should be constantly updated and regularly verified. (10) Article 111 of Regulation (EC) No 479/2008 states that producers of grapes intended for winemaking and producers of must and wine must make harvest declarations each year in respect of the most recent harvest and that producers of wine and must and commercial operators other than retailers must declare their stocks each year. That Article also stipulates that the Member States may also require grape merchants to declare the quantities of grapes marketed. (11) To facilitate the processing of data relating to declarations, each declaration presented in a competent administrative unit should be considered separately from any others that the same producer may have presented in other administrative units in the Member State. (12) However, producers who may provide all the necessary information required in a single declaration of wine production need not make two declarations. Very small producers may be exempted from making declarations as their total production accounts for a very small percentage of Community production. (13) Provision should also be made to require operators selling wine products before the dates specified for declarations to make declarations. (14) In order to facilitate market management operations, a time limit should be laid down for making declarations. Since harvesting takes place at different times in different Member States, the deadlines for declarations by producers should be staggered. (15) In order to facilitate the application of this Regulation, the particulars which must be given in the declarations should be laid down here in tabular form while the Member States should be allowed to decide on the form in which operators are to provide them. (16) The use of computerised procedures is gradually replacing the manual input of data in the different areas of administrative activity. It should therefore also be possible to use computerised and electronic procedures for compulsory declarations. (17) The Member States with a complete vineyard register should be allowed to use certain data, such as area. It is therefore desirable to exempt producers from declaring the area in some circumstances. (18) Member States in which the area under vines does not exceed 500 hectares and wine production does not exceed 50 000 hectolitres should be empowered to exclude certain information from the declarations and exempt producers from submitting one or other declarations in circumstances to be determined. (19) The dates by which the information gathered has to be centralised at national level should be adopted. (20) Harvest and stock declarations submitted by the various parties concerned are currently the only means of properly knowing the quantities of wine produced and wine stocks. Appropriate steps therefore need to be taken to ensure that declarations are presented by the parties concerned and are complete and accurate by providing for penalties where declarations are not forthcoming or are false or incomplete when presented. (21) For the same reason, it is essential that the dates by which the information gathered concerning the compulsory declarations has to be forwarded to the Commission, and the form that this forwarding must take should be adopted. (22) Certain information must be available on the wine market to ensure that it can be monitored. In addition to the data provided in the summaries of the various declarations, information on wine supplies, utilisation and prices is essential. The Member States should therefore be required to gather this information and send it to the Commission on certain fixed dates. (23) Certain Member States may be exempted from communicating prices as their total production accounts for a comparatively small percentage of Community production. (24) Commission Regulation (EC) No 1282/2001 (7) laying down detailed rules as regards the gathering of information to identify wine products and to monitor the wine market should therefore be repealed. (25) For the purposes of the single Community market, the authorities responsible for monitoring the holding and marketing of wine products should be provided with the necessary instruments for carrying out effective controls in accordance with uniform rules applicable throughout the Community. (26) Pursuant to Article 112(1) of Regulation (EC) No 479/2008, wine products can be put into circulation within the Community only with an officially authorised accompanying document. Under Article 112(2) natural or legal persons who hold wine products are to be obliged to keep goods inwards and outwards registers in respect of those products. (27) Progress on tax harmonisation was achieved by means of Council Directive 92/12/EEC of 25 February 1992 on the general arrangements for products subject to excise duty and on the holding, movement and monitoring of such goods (8). To establish uniform rules applicable within the Community and simplify administrative formalities for professionals and the general public, it is appropriate that documents accompanying consignments of wine products for the purposes of applying tax regulations should also be regarded as recognised accompanying documents. (28) The carriage of wine products not subject to the abovementioned tax formalities and consignments of wine products from small producers should be accompanied by a document to enable the competent authorities to monitor the movement of such products. Any commercial document containing at least the details necessary for identifying the product and for tracking its movements may be recognized for that purpose. (29) In order not to cause unnecessary administrative burdens for carriers, no accompanying document should be required for consignments of certain wine products transported over short distances or in small quantities in small containers. (30) Paper documents are gradually being replaced as a result of the growing computerisation of operators administrative activities. It is therefore desirable to computerise the drawing-up and use of accompanying documents and registers as well. (31) Supplementary documents, in particular export declarations, are required for exports of wine products in addition to the accompanying documents. Additional procedures should therefore be laid down for drawing up and validating these documents. (32) The monitoring of wine products transported in bulk requires particular care since such products are more susceptible to fraudulent practices than are labelled, bottled products fitted with a non-reusable closing device. Additional information and prior validation of the accompanying document should be required in such cases. (33) To facilitate controls by the competent authorities, a reference to document VI 1 should be required in the documents accompanying consignments of third-country products placed in free circulation. (34) The abovementioned provisions concerning the drawing-up of accompanying administrative documents and the simplified accompanying document refer to rules on the certification of the origin and quality of certain types of wine. The rules for such certification should therefore be laid down. Rules must also be laid down for the certification of the origin of certain wines for carriage not subject to tax formalities, in particular for export. In order to simplify administrative formalities for individuals and to remove the burden of routine tasks from the competent authorities, provision should be made for the latter to authorise consignors fulfilling certain conditions to enter the wording certifying the origin of the wine in the accompanying document, without prejudice to completion of the relevant checks. (35) Provision should be made for the measures to be taken by the competent authorities in the case of carriage by a consignor who has committed a serious offence or in the case of unlawful carriage, care being taken to ensure that the regularisation of such carriage does not delay transport unduly. (36) In order to ensure that by consulting the registers the competent authorities are able effectively to monitor the movement and stocking of wine products, in particular in the course of cooperation between those authorities in the different Member States, the rules concerning the keeping of records should be harmonised at Community level. (37) The obligations relating to registers may cause disproportionate administrative burdens for certain operators. Therefore, Member States should be able to exempt those producers from certain requirements. (38) The substances used in certain oenological practices, especially enrichment, acidification and sweetening, are particularly open to the danger of fraudulent use. Records must therefore be kept concerning those substances to enable the competent authorities to supervise their movement and use. (39) Monitoring of sparkling wines and liqueur wines requires special attention since other products are added to them. Supplementary information should therefore be provided in addition to the registers. (40) The accompanying document for the carriage of wine products laid down by Community rules is a very useful source of information for the bodies responsible for ensuring compliance with Community and national rules in the wine sector. Member States should be allowed to lay down additional rules for the purpose of applying this Regulation for carriage beginning on their own territory. (41) Article 18(1) of Commission Regulation (EEC) No 884/2001 of 24 April 2001 laying down detailed rules of application concerning the documents accompanying the carriage of wine products and the records to be kept in the wine sector (9), introduced the possibility for the Member States to lay down additional or specific provisions for the products in question in circulation on their territory. One provision permits the replacement of the indication of the mass of grape must by volume by the indication of density expressed in degrees Oechsle by 31 July 2010. This traditional practice is used mainly by small agricultural producers who still need several years to adopt the new rules on density. It is therefore appropriate to extend this derogation, while repealing Regulation (EC) No 884/2001. (42) It is desirable that Member States communicate to the Commission the names and addresses of the bodies responsible for conferring the entitlement in respect of the accompanying documents and registers, so as to enable the Commission to forward this information to the other Member States. (43) Information necessary for the verification and auditing of the implementation of the provisions of this Regulation should be retained by Member States for inspection for an appropriate period. (44) Provision should be made for resolving cases of obvious error, force majeure and other exceptional circumstances to ensure fair treatment of carriers. Rules for artificially created situations should be provided for in order to avoid any benefit being derived from such situations. (45) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: TITLE I VINEYARD REGISTER Article 1 Purpose This Title lays down detailed rules for applying Regulation (EC) No 479/2008 as regards the vineyard register. Article 2 Definitions For the purposes of this Title: (a) wine grower shall mean a natural or legal person, or a group of natural or legal persons, whatever legal status is granted to the group and its members by national law, whose holding is situated within Community territory, as defined in Article 299 of the Treaty, and who farms an area planted with vines; (b) vineyard parcel shall mean an agricultural parcel as defined in Article 2(1a) of Commission Regulation (EC) No 796/2004 (10) with vines; (c) abandoned wine-growing area shall mean the total area of land under vines which is no longer subjected to regular cultivation with a view to obtaining a marketable product. Article 3 Information contained in the vineyard register 1. In order to establish and maintain a vineyard register, Member States shall gather: (a) for each wine grower with an area planted with vines of at least 0,1 hectares or subject to a declaration required under Community or national rules, information concerning: (i) his identity; (ii) the location of the vineyard parcels; (iii) the area of the vineyard parcels; (iv) the characteristics of the vines planted on the vineyard parcels; (v) unlawful plantings, planting rights and the grubbing-up scheme as provided for under Title V of Regulation (EC) No 479/2008; (vi) support for restructuring and conversion of vineyards and green harvesting as provided for in Articles 11 and 12 of Regulation (EC) No 479/2008; (b) the areas of vineyard parcels not included under (a); (c) in respect of any natural or legal person or group of such persons required to make the production declaration provided for in Article 9, information concerning: (i) his identity; (ii) the compulsory declarations provided for in Title II. 2. The information relating to the characteristics of each vineyard parcel shall be shown separately in the holding file. However, when possible because of the uniform nature of the vineyard parcels, the information may relate to a set of several adjacent parcels or part(s) of adjacent parcel(s) provided that identification of each parcel is still guaranteed. 3. The vineyard register shall contain at least the information gathered in accordance with paragraph 1, the details and specifications of which are set down in Annex I to this Regulation. 4. However, some Member States shall not be required to gather or include the following information in the vineyard register: (a) the information corresponding to paragraph (3) of point 1.1 and paragraphs (5) to (7) of point 1.2 in Annex I when the Member States are not covered by the transitional planting right regime under Article 95 of Regulation (EC) No 479/2008; (b) the information corresponding to paragraphs (9) and (10) of point 1.2 in Annex I when the Member States are not covered by the grubbing-up scheme under Article 105 of Regulation (EC) No 479/2008; (c) the information corresponding to subparagraphs (b) and (c) of paragraph (3) of point 1.2 in Annex I when the Member States are exempted from the classification of wine grape varieties under Article 24(2) of Regulation (EC) No 479/2008. Article 4 Keeping and updating information Member States shall ensure that the data in the vineyard register are kept for as long as is necessary for the purposes of monitoring and verifying the measures to which they relate and in any event for at least five wine years following the wine year to which they relate. Member States shall ensure that the vineyard register is updated regularly as and when the information gathered becomes available. Article 5 Verification of information Member States shall, at least every five years, verify that the structural situation arising from the wine grower and production files corresponds to the actual situation in relation to each wine grower and any natural or legal person or group of such persons required to submit the production declaration laid down in Article 9. The files shall be adapted on the basis of that verification. TITLE II COMPULSORY DECLARATIONS AND THE GATHERING OF INFORMATION TO MONITOR THE WINE MARKET Article 6 Purpose This title concerns the detailed rules for implementing Regulation (EC) No 479/2008 as regards compulsory declarations and the gathering of information to monitor the wine market. Article 7 Definitions For the purposes of this title: (a) harvesters shall mean natural or legal persons or groups of such persons who harvest grapes; (b) retailers shall mean any natural or legal persons or groups of such persons whose business activity includes the sale directly to the consumer of wine in small quantities, to be defined by each Member State, having regard to the special features of trade and distribution, but not those who use cellars equipped for storing and facilities for bottling wines in large quantities. CHAPTER I Compulsory declarations Article 8 Harvest declarations 1. Harvesters shall submit each year to the competent authorities in the Member States a harvest declaration for the administrative unit specified, containing at least the information specified in Annex II and, where appropriate, Annex III. Member States may authorise the submission of one declaration per holding. 2. The following shall not be required to submit a harvest declaration: (a) harvesters whose entire grape production is intended for consumption unprocessed or for drying or for processing directly into grape juice; (b) harvesters whose holdings comprise less than 0,1 hectares of area under vines and no part of whose harvest has been or will be marketed in any form whatsoever; (c) harvesters whose holdings comprise less than 0,1 hectares of area under vines and who deliver their entire harvested production to a cooperative winery or group to which they belong or with which they are associated. In the case where subparagraph (c) applies, the harvesters must submit to the cooperative winery or group a declaration stating: (a) the name and address of the wine-grower; (b) the quantity of grapes delivered; (c) the size and location of the areas under vines concerned. The cooperative winery or group shall check the accuracy of the data contained in this declaration against the information at its disposal. 3. By way of derogation from paragraph 1, and without prejudice to the obligations resulting from Article 9, Member States may exempt from the obligation to submit harvest declarations: (a) harvesters who themselves process the whole of their harvest of grapes into wine or have it processed into wine on their behalf; (b) harvesters associated with or belonging to a cooperative winery or group who deliver the whole of their harvest to that cooperative winery or group as grapes and/or must, including the harvesters referred to in Article 9(3). Article 9 Production declarations 1. Natural or legal persons or groups of such persons, including cooperative wineries, who have produced wine and/or must from the current harvest, shall submit each year to the competent authorities designated by the Member States a production declaration containing at least the information specified in Annex IV. Member States may authorise the submission of one declaration per winemaking establishment. 2. The harvesters referred to in Article 8(2) and producers who obtain, by winemaking on their premises using products bought in, less than 10 hectolitres of wine which has not been or will not be marketed in any form whatsoever shall not be required to submit a production declaration. 3. Exemption from the obligation to submit a production declaration shall also be granted to harvesters belonging to or associated with a cooperative winery that is required to submit a declaration, who deliver their production of grapes to that winery but reserve the right to obtain by winemaking a quantity of wine of less than 10 hectolitres for their family consumption. 4. In the case of natural or legal persons or groups of such persons who market products upstream of wine, the Member States shall take the necessary measures to ensure that producers required to submit declarations are able to obtain the various data that they must give in the declarations. Article 10 Treatment and/or marketing declarations 1. Member States may lay down that natural or legal persons or groups of such persons, including cooperative wineries, who, before the date specified in Article 16(1), have treated and/or marketed products upstream of wine for the current wine year shall submit a treatment and/or marketing declaration to the competent authorities. 2. Exemption from the obligation to submit a treatment and/or marketing declaration shall be granted to harvesters belonging to or associated with a cooperative winery that is required to submit a declaration, who deliver their production of grapes to that winery but reserve the right to obtain by winemaking a quantity of wine of less than 10 hectolitres for their family consumption. Article 11 Stock declarations Natural or legal persons or groups of such persons other than private consumers and retailers shall submit each year to the competent authorities in the Member States a stock declaration for grape must, concentrated grape must, rectified concentrated grape must and wine which they hold at 31 July, containing at least the information set out in Annex V. Community wine products produced from grapes harvested during the same calendar year shall not be included in this declaration. However, Member States whose annual wine production does not exceed 50 000 hectolitres may exempt traders other than retailers who hold small stocks from the obligation to make the declarations provided for in the first subparagraph, provided that the competent authorities are in a position to give the Commission a statistical assessment of those stocks held in the Member State. CHAPTER II Common provisions Article 12 Forms 1. Member States shall draw up the model forms for the various declarations and shall ensure that the said forms contain at least the information specified in Annexes II, III, IV and V. The forms may be issued and used using computerised systems in accordance with any detailed rules laid down by the competent authorities in the Member States. 2. The forms referred to above need not include an explicit reference to the area if the Member State is able to determine this with certainty from the other information contained in the declaration, such as the area in production and the total harvest of the holding, or from information in the vineyard register. 3. The information contained in the declarations referred to in paragraph 1 shall be centralised at national level. Article 13 Relationship with the vineyard register By way of derogation from Articles 8 and 9 of this Regulation and from Annexes II and IV thereto, Member States which have, in accordance with Article 108 of Regulation (EC) No 479/2008, established an annually updated vineyard register or similar administrative control instrument may exempt the natural or legal persons, groups of such persons or harvesters referred to in those Articles from the obligation to declare the area. In such cases the competent authorities of the Member States shall themselves complete the declarations by indicating the area on the basis of the data in the vineyard register. Article 14 Exemptions 1. Member States whose wine-growing area does not exceed 500 hectares and which have obtained some of the information to be included in the declarations referred to in Articles 8, 9 and 10 from other administrative instruments may omit that information from those declarations. Member States whose wine-growing area does not exceed 500 hectares and which have obtained all of the information to be included in the declarations referred to in Articles 8, 9 and 10 from other administrative instruments may exempt operators from submitting one or other of those declarations. 2. Member States whose wine production does not exceed 50 000 hectolitres per wine year and which have obtained some of the information to be included in the declarations referred to in Article 11 from other administrative instruments may omit that information from those declarations. Member States whose wine production does not exceed 50 000 hectolitres per wine year and which have obtained all of the information to be included in the declarations referred to in Article 11 from other administrative instruments may exempt operators from submitting those declarations. 3. Member States which have a computerised system with which a link can be established between declarants, declared production and the vineyard parcels concerned can exempt producers from the requirement to indicate the parcel codes provided for in Annex II drawn up in accordance with Article 8. A link can, in particular, be established by means of the code for the wine-growing unit, reference to a block of parcels or a reference in the vineyard register. Article 15 Criteria to be complied with 1. To convert quantities of products other than wine into hectolitres of wine, Member States may set coefficients that may vary according to different objective criteria having a bearing on the conversion. Member States shall communicate the coefficients to the Commission along with the summary provided for in Article 19(1). 2. The quantity of wine to be entered in the production declaration provided for in Article 9 shall be the total quantity obtained on completion of the principal alcoholic fermentation, including the wine lees. Article 16 Dates for submitting declarations 1. The declarations referred to in Articles 8 and 9 shall be submitted not later than 15 January. However, Member States may set an earlier date or dates. They may also set a date at which the quantities held are taken into account in making declarations. 2. The declarations referred to in Article 11 shall be submitted not later than 10 September in respect of quantities held at 31 July. However, Member States may set an earlier date or dates. Article 17 Inspections Member States shall introduce any inspections and measures necessary to ensure the accuracy of the declarations. Article 18 Penalties 1. Persons required to submit harvest, production or stock declarations who do not submit such declarations by the dates specified in Article 16 of this Regulation shall not benefit, except in cases of force majeure, from the measures provided for in Articles 12, 15, 17, 18 and 19 of Regulation (EC) No 479/2008 for the wine year in question or the following wine year. However, if the dates set down in Article 16 of this Regulation are exceeded, but not by more than 10 working days, this shall result only in a proportional reduction in the percentage of the amounts to be paid for the wine year in question laid down by the competent body in accordance with the deadline, without prejudice to the imposition of national penalties. 2. Except in the case of force majeure, when the declarations provided for in paragraph 1 are deemed to be incomplete or inaccurate by the competent authorities of the Member States, and when knowledge of the missing or inaccurate information is essential for proper application of the measures laid down in Articles 12, 15, 17, 18 and 19 of Regulation (EC) No 479/2008, the aid to be paid shall be reduced proportionately by an amount set by the competent body depending on the seriousness of the infringement, without prejudice to national penalties. CHAPTER III Communications to be made by the Member States Article 19 Reporting by Member States 1. The Member States shall send the Commission, by electronic means: (a) in relation to the current wine year: (i) not later than 15 September, the estimates of the likely quantity of wine products obtained on their territory; (ii) not later than 30 November, the estimates of the supplies of wine products and quantities used on their territory; (iii) not later than 15 April, the definitive result of the production declarations; (b) in relation to past wine years: (i) not later than 30 November, a summary of the end-of-year stock declarations; (ii) not later than 15 December, the provisional report on the previous wine year; (iii) not later than 15 March, the final report on the wine year before the previous wine year. 2. Those reports shall be sent to Eurostat, the Statistical Office of the European Communities. Member States shall notify the Commission of any important new facts likely to alter substantially the estimate of available quantities and quantities used based on final data for past years. 3. With a view to establishing price trends, Member States whose wine production during the past five years was on average more than 5 % of total Community wine production shall communicate the following to the Commission in relation to the wines referred to in paragraph 1 of Annex IV to Regulation (EC) No 479/2008: (a) not later than the 15th of each month, a summary of the quotations for the previous month; or (b) by 1 August 2009, the public information sources they consider credible for the recording of prices. Member States shall ensure that the Commission has the right to publish the figures in the information sources referred to in point (b) of the first subparagraph. Member States shall make a limited selection of the markets to be monitored, identifying a total of eight of the most representative quotations for white and red wine produced on their territories. The prices shall be those for unpacked goods ex-producers premises and shall be expressed in euro per degree-hectolitre or per hectolitre. CHAPTER IV General and final provisions Article 20 General provision This Regulation shall not affect any provisions of Member States on harvest, production, treatment and/or marketing or stock declarations which provide for the supply of fuller information, in particular by covering a wider range of persons than those provided for in Articles 8, 9 and 11. TITLE III DOCUMENTS ACCOMPANYING CONSIGNMENTS OF WINE PRODUCTS AND REGISTERS TO BE KEPT IN THE WINE SECTOR CHAPTER I Purpose, scope and definitions Article 21 Purpose and scope 1. This title lays down detailed rules for applying Article 112 of Regulation (EC) No 479/2008 as regards the accompanying documents for the wine sector products referred to in Part XII of Annex I to Council Regulation (EC) No 1234/2007 (11), without prejudice to the application of Directive 92/12/EEC. It lays down: (a) the rules for drawing up documents accompanying consignments of wine products: (i) inside a Member State, where such consignments are not accompanied by a document required under Community rules based on Directive 92/12/EEC; (ii) on exportation to a third country; (iii) in intra-Community trade:  when transport is carried out by a small producer not required to draw up a simplified accompanying document by the Member State where transport begins, or  when the wine product being transported is not subject to excise duty; (b) additional provisions for drawing up: (i) the accompanying administrative document or the commercial document used instead; (ii) the simplified accompanying document or the commercial document used instead; (c) the rules for certifying the origin of wines with a protected designation of origin (PDO) or a protected geographical indication (PGI) in the documents accompanying consignments of those wines. 2. This title also lays down rules on the keeping of entry and withdrawal registers by persons holding wine products in the course of their business. Article 22 Definitions For the purposes of this title: (a) producers shall mean natural or legal persons or groups of such persons who have or have had in their possession fresh grapes, grape must or new wine still in fermentation, and who process them or have them processed on their behalf into wine; (b) small producers shall mean producers who produce on average less than 1 000 hectolitres of wine per year; (c) retailers shall mean natural or legal persons or groups of such persons whose business activity includes the sale directly to the consumer of wine in small quantities, to be defined by each Member State having regard to the special features of trade and distribution, but not those who use cellars equipped for storing and, if appropriate, facilities for bottling wines in large quantities or who engage in itinerant trading in wine transported in bulk; (d) accompanying administrative document shall mean a document which complies with Commission Regulation (EEC) No 2719/92 (12); (e) simplified accompanying document shall mean a document which complies with Commission Regulation (EEC) No 3649/92 (13); (f) trader who does not hold stocks shall mean a natural or legal person or a group of such persons buying or selling wine products on a professional basis but having no premises for the storage of such products; (g) closing device shall mean a closing device for containers of a nominal capacity of not more than five litres; (h) bottling shall mean putting up the products in question for commercial purposes in containers of a capacity not exceeding 60 litres; (i) bottler shall mean a natural or legal person or a group of such persons carrying out bottling or having bottling carried out on their behalf. In applying point (b) of the first paragraph, Member States shall consider the average annual production level over at least three consecutive wine years. Member States need not consider producers who buy fresh grapes or grape must to process them into wine to be small producers. CHAPTER II Documents accompanying consignments of wine products Article 23 Purpose Notwithstanding the possible use of computerised procedures, all natural or legal persons, groups of persons, including traders who do not hold stocks, who have their domicile or registered place of business within the customs territory of the Community and who transport a wine product or have a wine product transported shall draw up on their own responsibility a document to accompany that consignment, hereinafter called the accompanying document. Article 24 Recognised accompanying documents 1. The following shall be recognised as accompanying documents: (a) for products subject to the formalities regarding movement laid down by Directive 92/12/EEC: (i) in the case of release into circulation with the suspension of excise duty, an accompanying administrative document or a commercial document drawn up in accordance with Regulation (EEC) No 2719/92; (ii) in the case of intra-Community circulation and release for consumption in the Member State of dispatch, a simplified accompanying document or a commercial document drawn up in accordance with Regulation (EEC) No 3649/92; (b) for products not subject to the movement formalities laid down by Directive 92/12/EEC, including where appropriate wine produced by small producers, any document containing as a minimum the information referred to in point C of Annex VI, as well as any additional information required by the Member States, drawn up in accordance with this Regulation. 2. By way of derogation from paragraph 1(b): (a) where transport begins on their territory, Member States may require the accompanying document to be drawn up in accordance with the model set out in Annex VII; (b) where transport begins and ends on their territory, Member States may waive the requirement that the accompanying document be divided into boxes and that the information be numbered as in the model set out in Annex VII. Article 25 Exemptions By way of derogation from Article 23, no document shall be required to accompany: (a) in the case of wine products in containers of a nominal volume of more than 60 litres, consignments of: (i) grapes, whether or not pressed, or grape must, transported by the grape producers themselves on their own behalf from their own vineyards or another establishment belonging to them, where the total road distance does not exceed 40 km and such transport is:  in the case of individual producers: to their winemaking establishments,  in the case of producers belonging to groups: to the groups winemaking establishment; (ii) grapes, whether or not pressed, transported by the producers themselves or on their behalf by third parties other than the consignees, from their own vineyards:  where such transport is to the winemaking establishment of the consignee located within the same wine-growing zone, and  where the total distance by road does not exceed 40 km; in exceptional cases the competent authorities may extend this maximum distance to 70 km; (iii) wine vinegar; (iv) where the competent authority has authorised such transport, within the same local administrative unit or to a local administrative unit in the immediate vicinity or, if an individual authorisation has been given, transport within the same regional administrative unit, where the product:  is transported between two establishments of the same undertaking, subject to the application of Article 38(2)(a), or  does not change owner and where transport is effected for the purpose of winemaking, processing, storage or bottling; (v) grape marc and wine lees:  to a distillery, where the product is accompanied by a delivery note laid down by the competent authorities of the Member State where transport begins, or  where transport is effected for the purpose of withdrawing the product from the wine-making process under supervision in accordance with Article 22 of Regulation (EC) No 555/2008; (b) in the case of products in containers of a nominal volume of not more than 60 litres, and subject to Directive 92/12/EEC, consignments of: (i) products in labelled containers fitted with a non-reusable closing device, of a nominal volume of five litres or less, where the total quantity does not exceed:  five litres in the case of concentrated grape must, whether or not rectified,  100 litres for all other products; (ii) wine or grape juice intended for diplomatic representations, consulates and similar establishments, within the limits of the allowances granted them; (iii) wine or grape juice:  contained in private household removals, and not intended for sale,  on board ships, aircraft or trains to be consumed there; (iv) partially fermented wine and grape must transported by private individuals and intended for the personal consumption of the consignee or the consignees family, other than consignments as referred to in (a), where the quantity transported does not exceed 30 litres; (v) any product intended for scientific or technical experiments, where the total quantity transported does not exceed one hectolitre; (vi) commercial samples; (vii) samples for an official agency or laboratory. In exceptional cases, the 40 km maximum distance laid down in point (a)(i) of the first paragraph may be increased to 70 km by the competent authorities. In the case of exemption from the requirement to provide any document to accompany the consignments referred to in point (b)(i) to (v) of the first paragraph, consignors other than retailers or private individuals disposing from time to time of the product to other private individuals must be able at any time to prove the accuracy of all the entries laid down for the registers provided for in Chapter III or other registers required by the Member State concerned. Article 26 Drawing up an accompanying document 1. The accompanying document shall be regarded as having been duly drawn up when it contains the information set out in Annex VI. 2. The accompanying document may be used only for a single consignment. 3. The accompanying documents referred to in Article 24(1)(b) and (2) may be drawn up and supplied by electronic means in accordance with the procedures adopted by the competent authorities of the Member States. The content of the accompanying documents shall be the same regardless of whether they are drawn up in an electronic medium or on paper. Article 27 Use of an accompanying document for exportation 1. Where the consignee is established outside the customs territory of the Community, the original of the document accompanying the consignment and one copy, or where appropriate copies 1 and 2, shall be presented in support of the export declaration at the competent customs office of the exporting Member State. The customs office shall ensure that the type, date and number of the document presented are indicated on the export declaration, and that the type, date and number of the export declaration are indicated on the original of the accompanying document and on the copy, or, where appropriate, on the two copies of the accompanying document. The customs office from where the products leave the customs territory of the Community shall enter one of the indications set down in Annex IX on the two copies mentioned above, and stamp them as authentic. It shall hand the stamped copies bearing the relevant indication to the exporter or his representative. The latter must ensure that a copy accompanies the exported product. 2. The references mentioned in the first subparagraph of paragraph 1 shall specify at least the type, date and number of the document and, as regards the export declaration, the name and address of the authority competent as regards exports. 3. Wine products which are temporarily exported under the outward processing arrangements provided for in Council Regulation (EEC) No 2913/92 (14) and Commission Regulation (EEC) No 2454/93 (15) to one of the Member States of the European Free Trade Association (EFTA) to undergo storage, ageing and/or packaging operations shall be accompanied, in addition to the accompanying document, by the information sheet laid down by the recommendation of the Customs Cooperation Council of 3 December 1963. This sheet shall show in the boxes reserved for the description of the product, the description in accordance with Community and national rules and the quantities of wine carried. This information shall be taken from the original of the accompanying document under cover of which the wine was transported to the customs office where the information sheet is issued. The type, date and number of the document referred to above which accompanied the consignment previously shall also be noted on the information sheet. Where the products referred to in the first subparagraph are being brought back into the customs territory of the Community, the information sheet shall be duly completed by the competent EFTA customs office. That document shall be regarded as equivalent to the accompanying document for transport as far as the customs office either of destination in the Community or of release for consumption, provided that the document contains, in the box Description of goods, the information specified in the first subparagraph. The relevant customs office in the Community shall stamp a copy or photocopy of the document provided by the consignee or his representative and return it to him for the purposes of this Regulation. 4. For wines with a protected designation of origin (PDO) or a protected geographical indication (PGI) exported to third countries under cover of an accompanying document in accordance with this Regulation, the said document must be presented in support of any other documents, to the satisfaction of the competent authority, when such wines are placed in free circulation in the Community, where the wine in question does not meet the conditions in paragraph 3 or constitute goods returned within the meaning of Regulations (EEC) No 2913/92 and (EEC) No 2454/93. Provided that the supporting documents are deemed satisfactory, the customs office concerned shall endorse a copy or photocopy of the certificate of protected designation of origin or geographical indication supplied by the consignee or his representative and return it to him for the purposes of this Regulation. Article 28 Bulk transport 1. Where an accompanying document is completed to accompany a consignment of a wine product in containers of a nominal volume of more than 60 litres, the reference number of the document must be assigned by the competent authority whose name and address are indicated thereon. That authority may be a tax inspection body. 2. The reference number must (a) form part of a continuous series and; (b) be pre-printed. The condition referred to in (b) may be dispensed with if a computerised system is used. 3. The original of the accompanying document referred to in paragraph 1, duly completed, and the copy thereof shall be validated beforehand and subsequently for each transport operation: (a) by means of the stamp of the competent authority of the Member State in which transport begins; or (b) by the consignor by means of the prescribed stamp or the mark of a stamping machine approved by the competent authority referred to in point (a). 4. Where an accompanying administrative document or commercial document complying with Regulation (EEC) No 2719/92 or a simplified accompanying document or commercial document complying with Regulation (EEC) No 3649/92 is used, copies 1 and 2 shall be validated beforehand in accordance with the procedure laid down in paragraph 3. Article 29 Transport of a quantity of more than 60 litres In addition to the document specified for the consignment, a copy authorised by the competent authority shall be required for the transport of a quantity of more than 60 litres of any of the unpackaged wine products listed below: (a) products of Community origin: (i) wines intended for processing into wines with a PDO; (ii) partially fermented grape must; (iii) concentrated grape must, whether or not rectified; (iv) fresh grape must with fermentation arrested by the addition of alcohol; (v) grape juice; (vi) concentrated grape juice; (b) products not originating in the Community: (i) fresh grapes, excluding table grapes; (ii) grape must; (iii) concentrated grape must; (iv) partially fermented grape must; (v) concentrated grape must, whether or not rectified; (vi) fresh grape must with fermentation arrested by the addition of alcohol; (vii) grape juice; (viii) concentrated grape juice; (ix) liqueur wine for the preparation of products not falling within CN code 2204. The same shall apply to the following products, irrespective of their origin and the quantity transported, without prejudice to the exemptions referred to in Article 25: (a) wine lees; (b) grape marc intended for distillation or another form of industrial processing; (c) piquette; (d) wine fortified for distillation; (e) wine from grapes of varieties not listed as wine grape varieties in the classification drawn up by the Member States under Article 24 of Regulation (EC) No 479/2008 for the administrative unit in which they were harvested; (f) products which may not be offered or supplied for direct human consumption. The consignor shall forward the copy referred to in the first subparagraph by the swiftest method, not later than the first working day after that on which the goods leave the place of loading, to the competent authority within whose territory the place of loading is situated. The competent authority shall forward the copy by the swiftest method, not later than the first working day after that on which it is presented, or issued if the competent authority completes it, to the competent authority within whose territory the place of unloading is situated. Article 30 Transport of a third-country product placed in free circulation For all transport within the Communitys customs territory of third-country products placed in free circulation, the accompanying document shall include: (a) the number of document VI 1, drawn up in accordance with Article 43 of Regulation (EC) No 555/2008; (b) the date on which the document was completed; (c) the name and address of the authority of the third country having completed the document or authorised its completion by a producer. Article 31 Certificate of protected designation of origin or geographical indication 1. Accompanying documents shall be regarded as certifying the protected designation of origin or geographical indication when duly completed: (a) by consignors who are themselves the producers of the wine transported and who neither acquire nor sell wine products obtained from grapes harvested in wine-growing areas other than those whose names they use to designate wine obtained from their own production; (b) by consignors not covered by (a), provided that the accuracy of the particulars has been certified on the accompanying document by the competent authority on the basis of the information contained in the documents accompanying previous consignments of the products in question; (c) under Article 33(1), provided that: (i) the accompanying document is completed in accordance with the model laid down for:  the accompanying administrative document, or  the simplified accompanying document, or  the accompanying document whose model is set out in Annex VII, or  the single document referred to in Article 24(2)(b); (ii) the following is entered in the appropriate place on the accompanying document:  for wines with a PDO: This document certifies the protected designation of origin of the wines set out herein,  for wines with a PGI: This document certifies the protected geographical indication of the wines set out herein; (iii) the entries referred to in (ii) are validated by the competent authority by means of its stamp and the date and the signature of the person responsible, as applicable:  on copies 1 and 2 where the model referred to in the first and second indents of (i) is used, or  on the original of the accompanying document and on a copy in the event that the model referred to in the third and fourth indents of (i) is used; (iv) the reference number of the accompanying document has been assigned by the competent authority; (v) in the case of dispatching from a Member State which is not the Member State of production, it indicates:  the reference number,  the date of completion,  the name and address of the competent authority referred to on the documents under cover of which the product was transported before being reconsigned and in which the designation of origin or geographical indication has been certified. 2. A Member State may make it compulsory to certify a protected designation of origin or geographical indication in the case of wines produced on its territory. 3. The competent authorities of each Member State may permit consignors meeting the requirements set out in paragraph 4 to fill in themselves, or have pre-printed, the particulars relating to certification of protected designations of origin or geographical indications on the accompanying document, provided such certification: (a) is validated in advance by the stamp of the competent authority, the signature of the person responsible and the date; or (b) is validated by the consignors themselves by means of a special stamp authorised by the competent authority and complying with the model set out in Annex VIII; the stamp may be pre-printed on the forms where printing is carried out by a printer approved for that purpose. 4. The authorisation referred to in paragraph 3 shall be granted only to consignors who habitually dispatch wines with a PDO or PGI, after it has been verified, following an initial request, that the entry and withdrawal registers are kept in accordance with Chapter III and thus enable the accuracy of the particulars in the documents to be checked. The competent authorities may refuse to authorise consignors not offering such guarantees as those authorities consider appropriate. They may cancel the authorisation, in particular where consignors no longer meet the requirements laid down in the first subparagraph or no longer offer the guarantees required. 5. Consignors to whom the authorisation referred to in paragraph 3 is granted shall be obliged to take all necessary steps to safeguard the special stamp or the forms bearing the stamp of the competent authority or the special stamp. 6. In trade with third countries, only accompanying documents completed in accordance with paragraph 1 for exportation from the Member State of production shall certify for wines with a PDO or PGI that the protected designation of origin or geographical indication for the product complies with the relevant national and Community provisions. However, in the case of exportation from a Member State which is not the producer Member State, the accompanying document completed in accordance with paragraph 1 under cover of which the product is exported shall be considered to certify the designation of origin or protected geographical indication where it indicates: (a) the reference number; (b) the date of completion; (c) the name and address of the authority referred to in paragraph 1 indicated on the documents under cover of which the product was transported before being exported and on which the protected designation of origin or geographical indication has been certified. 7. The accompanying document shall be considered to certify the designation of origin or geographical indication of a third country in the case of imported wine where the said document is completed in accordance with this article using one of the models referred to in paragraph 1(c)(i). Article 32 Refusal by the consignee Where all or part of a product transported under cover of an accompanying document is refused by the consignee, the latter shall write the words refused by the consignee on the back of the document, together with the date and the consignees signature, plus, where appropriate, an indication of the quantity refused, in litres or kilograms. In that case the product may be returned to the consignor under cover of the same accompanying document or may be kept on the premises of the carrier until a new document is completed to accompany the product when it is redispatched. Article 33 Transport by a consignor who has committed a serious infringement 1. Where the competent authority finds that a natural or legal person or a group of such persons who transports or has transported a wine product has committed a serious infringement of Community provisions in the wine sector or national provisions adopted pursuant thereto, or where that authority has a justified reason for suspecting such an infringement, it may require the consignor to complete the accompanying document and get this validated by the competent authority for validation. Validation, when granted, may be linked to conditions on the future use of the product. It shall comprise the stamp, the signature of the official of the competent authority and the date. 2. Paragraph 1 shall also apply to the transport of products whose production conditions or composition do not comply with Community or national rules. Article 34 Unlawful transport 1. Where it is found that a consignment requiring an accompanying document is being transported without such a document or under cover of a document containing false, erroneous or incomplete particulars, the competent authority of the Member State where this is discovered or any other agency responsible for ensuring compliance with Community and national rules in the wine sector shall take the measures necessary: (a) to regularise such transport, either by correcting any material errors or by completing a new document; (b) where appropriate, to penalise any irregularities in proportion to their seriousness, in particular by applying Article 33(1). The competent authority or other agency referred to in the first subparagraph shall stamp documents corrected or completed under that provision. Regularisation of irregularities must not delay the transport operation in question for longer than is strictly necessary. In the event of serious or repeated irregularities, the authority with territorial responsibility for the place of unloading shall inform the authority with territorial responsibility for the place of loading. In the case of transport inside the Community, such information shall be communicated in accordance with Regulation (EC) No 555/2008. 2. Where it is impossible to regularise transport operations within the meaning of the first subparagraph of paragraph 1, the competent authority or the agency that discovered the irregularity shall hold up the transport. It shall inform the consignor that the transport is being held up and of the consequences incurred. These measures may include a ban on marketing the product. Article 35 Force majeure or unforeseen incidents If during transport, by reason of force majeure or some unforeseen incident, a consignment for which an accompanying document is required must be split up or is wholly or partially lost, the carrier shall request the competent authority where the incident or the case of force majeure took place to make a statement of the facts. Wherever possible, the carrier shall also notify the competent authority nearest to the place where the incident or the case of force majeure took place to enable it to take the necessary steps to regularise the transport operation in question. CHAPTER III Registers Article 36 Purpose 1. Natural or legal persons and groups of persons who hold wine products, for whatever professional or commercial purposes, shall be required to keep entry and withdrawal registers for those products, hereinafter called registers. 2. Member States may require traders who do not hold stocks to keep registers in accordance with the rules and procedures they shall specify. 3. Persons required to keep registers shall record the entry and withdrawal of each batch of products as referred to in paragraph 1 to or from their premises, and such of the operations specified in Article 41(1) as are carried out on their premises. Those persons must also be able to present, for each annotation in the entry and withdrawal registers of products, a document which has accompanied the relevant consignment or any other supporting document, in particular a commercial document. Article 37 Exemptions 1. Registers need not be kept by: (a) retailers; (b) those selling drinks for consumption only on the premises. 2. Recording in a register shall not be required for wine vinegar. 3. Member States may provide that natural and legal persons and groups of persons who hold stocks of or offer for sale solely wine products in small containers meeting the presentation requirements referred to in Article 25(b)(i) are not required to keep registers, provided that the entries, withdrawals and stocks may be checked at any time on the basis of other supporting documents, in particular commercial documents used for financial accounts. Article 38 Composition of the registers 1. The registers shall: (a) either be completed electronically in accordance with detailed rules laid down by the competent authorities of the Member States; the content of the computerised registers must be the same as that of paper registers; (b) or consist of fixed leaves numbered consecutively; (c) or consist of a suitable modern accounting system, approved by the competent authorities, provided that the particulars which should be entered in the registers appear therein. However, Member States may provide that: (a) the registers kept by traders not carrying out any of the operations specified in Article 41(1) nor performing any oenological practices may take the form of a collection of accompanying documents; (b) the registers kept by producers may take the form of annotations on the reverse side of the harvest, production or stock declarations provided for in Title II. 2. The registers shall be kept separately for each undertaking, on the premises where the products are held. However, and on condition that entries, withdrawals and stocks can be checked at all times at the actual place where the products are held on the basis of other supporting documents, the competent authorities may grant authorisation, where appropriate, by giving instructions: (a) where products are held in various stores belonging to the same undertaking in the same local administrative unit or in such a unit in the immediate vicinity, for the registers to be held at the registered place of business of the undertaking; (b) for the registers to be kept by a specialist firm. Where retail stores which sell direct to the end user form part of one and the same undertaking and are supplied by one or more central warehouses belonging to that undertaking, such central warehouses shall, without prejudice to Article 37(3), be subject to the obligation to keep registers; deliveries to the said retailers shall be entered in such registers as withdrawals. Article 39 Products to be entered in the registers 1. For products to be entered in the registers, separate accounts shall be kept for: (a) each one of the categories listed in Annex IV to Regulation (EC) No 479/2008; (b) each wine with a PDO and products intended for processing into such a wine; (c) each wine with a PGI and products intended for processing into such a wine; (d) each varietal wine without a PDO/PGI and products intended for processing into such a wine. Wines with a PDO of different origins put up in containers of no more than 60 litres labelled in accordance with Community provisions, that are acquired from a third party and held with a view to sale may be entered in the same account provided that the competent authority or any agency or body empowered by that authority has given its agreement and that entries and withdrawals of each wine with a PDO appear therein individually; the same shall apply to wines with a PGI. Loss of the use of the protected designation of origin and of the geographical indication must be recorded in the registers. 2. Member States shall specify how entries are to be made in the registers concerning: (a) the personal consumption of the producer and his family; (b) any accidental changes in the volume of products. Article 40 Information to be included in the registers 1. For every entry or withdrawal of products the registers shall give: (a) the control number of the product where such a number is required under Community or national provisions; (b) the date of the operation; (c) the actual quantity entered or withdrawn; (d) the product concerned, described in accordance with the relevant Community and national rules; (e) a reference to the document which accompanies or accompanied the consignment in question. 2. For the wines referred to in paragraphs 1 to 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008, the entry in the registers kept by the operators shall contain the optional particulars set out in Article 60 of the said Regulation provided that they are shown on the labelling or that it is planned to show them on the labelling. The compulsory particulars referred to in paragraph 1 may be replaced in the register kept by persons other than the producer by the number of the accompanying document and by the date on which it was drawn up. 3. The containers for storing the products referred to in paragraph 2 shall be identified in the registers and their nominal volume indicated. The containers concerned shall also bear the relevant particulars provided for by the Member States to permit the body responsible for control to identify their contents using the registers or the documents that replace those registers. However, in the case of containers of 600 litres or less, filled with the same product and stored together in the same lot, the lot as a whole may be marked rather than the individual containers, provided that it is clearly separated from other lots. 4. In the cases referred to in Article 31(6), a reference to the document under cover of which the product was previously transported shall be entered in the register of withdrawals. Article 41 Operations to be entered in the registers 1. The following operations shall be entered in the registers: (a) increasing the alcoholic strength; (b) acidification; (c) de-acidification; (d) sweetening; (e) blending; (f) bottling; (g) distillation; (h) the production of all categories of sparkling wine, semi-sparkling wine and aerated semi-sparkling wine; (i) the production of liqueur wine; (j) the production of concentrated grape must, whether or not rectified; (k) treatment with charcoal for oenological use; (l) treatment with potassium ferrocyanide; (m) fortifying wine for distillation; (n) other processes involving the addition of alcohol; (o) processing into a product of any other category, in particular into aromatised wine; (p) treatment by electrodialysis or treatment by means of ionic exchange to ensure the tartaric stabilisation of the wine; (q) addition of dimethyldicarbonate (DMDC) to wine; (r) use of oak chips in winemaking; (s) partial dealcoholisation of wine; (t) experimental use of new oenological practices, including appropriate reference to the authorisation given by the Member State concerned; (u) addition of sulphur dioxide, potassium bisulphite, or potassium metabisulphite. Where an undertaking is granted authorisation to keep simplified registers as referred to in (c) of the first sub-paragraph of Article 38(1) of this Regulation, the competent authority may accept duplicates of the declarations as provided for in point D(4) of Annex V to Regulation (EC) No 479/2008 as equivalent to entries in the registers for the operations of increasing alcoholic strength, acidification and de-acidification. 2. For each of the operations specified in paragraph 1, registers other than those referred to in Article 42 shall include: (a) the operation carried out and the date; (b) the nature and quantities of the products used; (c) the quantity of product obtained from the operation, including the alcohol produced by the partial dealcoholisation of wine; (d) the quantity of product used in increasing the alcoholic strength, acidification and de-acidification, sweetening and fortifying for distillation; (e) the description of the products before and after the operation, in accordance with the relevant Community or national rules; (f) the markings on the containers in which the products entered in the registers were contained before the operation and are contained after the operation; (g) in the case of bottling, the number of bottles filled and their content; (h) in the case of contract bottling, the name and address of the bottler. Where a product changes category without undergoing one of the operations referred to in the first subparagraph of paragraph 1, in particular in the case of fermentation of grape must, the quantities and the type of product obtained after the change shall be noted in the registers. Article 42 Registers of sparkling wines and liqueur wines 1. For the production of sparkling wine, the registers shall show, for each cuvÃ ©e prepared: (a) the date of preparation; (b) the date of bottling for all categories of quality sparkling wine; (c) the volume of the cuvÃ ©e and the description, volume and actual and potential alcoholic strength of each of its constituents; (d) the amount of tirage liqueur used; (e) the amount of expedition liqueur; (f) the number of bottles obtained, specifying where appropriate the type of sparkling wine, using a term relating to its residual sugar content, provided the term appears on the label. 2. For the production of liqueur wine, the registers shall show for each batch being prepared: (a) the date of addition of any of the products listed in point 3(e) and (f) of Annex IV to Regulation (EC) No 479/2008; (b) the type and volume of the product added. Article 43 Individual registers or accounts 1. Holders of registers shall be required to keep individual registers or accounts of the entry and withdrawal of the following products held by them for whatever purpose, including use on their own premises: (a) sucrose; (b) concentrated grape must; (c) rectified concentrated grape must; (d) products used for acidification; (e) products used for de-acidification; (f) spirits distilled from wine. The keeping of individual registers or accounts shall not provide exemption from the declarations referred to in point D(4) of Annex V to Regulation (EC) No 479/2008. 2. The individual registers or accounts referred to in paragraph 1 shall show separately for each product: (a) in the case of entries: (i) the name or business name and address of the supplier, referring where appropriate to the document which accompanied transport of the product; (ii) the quantity concerned; (iii) the date of entry; (b) in the case of withdrawals: (i) the quantity concerned; (ii) the date of use or withdrawal; (iii) where appropriate, the name or business name and address of the consignee. Article 44 Losses Member States shall determine the maximum acceptable percentages for losses from evaporation during warehousing, processing operations or changes in product category. The holder of the registers shall report losses in writing, within a period laid down by the Member States, to the competent authority for the territory in question, where actual losses exceed: (a) during transport, the tolerances referred to in point 1(3) of Annex VI, part B; and (b) in the cases referred to in the first subparagraph, the maximum percentages set by the Member States. The competent body referred to in the second subparagraph shall take the necessary measures to investigate the losses. Article 45 Deadlines for entries in registers 1. The entries in the individual registers or accounts: (a) referred to in Articles 39, 40 and 44 shall be made, in the case of entries, not later than the working day following receipt and, in the case of withdrawals, not later than the third working day following dispatch; (b) referred to in Article 41 shall be made not later than the first working day following the operation and, in the case of enrichment, on the day itself; (c) referred to in Article 43, shall be made, in the case of entries and withdrawals, not later than the working day following receipt or dispatch and, in the case of use, on the day of use. However, Member States may authorise longer deadlines not exceeding 30 days, particularly where computerised registers are used, provided that a check can still be made on entries, withdrawals and the operations referred to in Article 41 at any time on the basis of other supporting documents and that these documents are considered reliable by the competent authority or an agency or a body empowered by that authority. 2. By way of derogation from the first subparagraph of paragraph 1 and subject to any provisions adopted by the Member States pursuant to Article 47(1)(j) and (k), consignments of the same product may be entered in the withdrawal register in the form of a monthly total where the product is put up solely in the containers referred to in Article 25(b)(i). Article 46 Closure of the registers Once a year, on a date which may be set by the Member States, the entry and withdrawal registers must be closed (annual balance sheet). An inventory of stocks must be drawn up in the context of the annual balance sheet. Existing stocks must be recorded as an entry in the registers at a date following the annual balance sheet. If the annual balance sheet shows differences between the theoretical stocks and the actual stocks, this must be noted in the closed books. CHAPTER IV Provisions common to Chapters II and III Article 47 General and transitional provisions 1. Member States may: (a) provide for stock registers to be kept of closing devices used for putting up products in containers of a nominal volume of five litres or less as referred to in Article 25(b)(i), to be released to the market on their territory, and for indicating special particulars thereon; (b) require additional information on documents accompanying consignments of wine products produced on their territory where such information is necessary for checks; (c) lay down, where required by the use of a computerised stock registers system, the place where certain obligatory information is to be entered on documents accompanying consignments of wine products where transport commences on their territory, provided that the layout of the models referred to in Article 31(1)(c)(i) is not altered; (d) allow, for transport beginning and ending on their territory without passing through the territory of another Member State or a third country and for a transitional period expiring on 31 July 2015, the details of the density of the grape to be replaced by the density expressed in degrees Oechsle; (e) lay down that documents accompanying consignments of wine products drawn up on their territory shall indicate not only the date but also the time when transport started; (f) lay down, further to Article 25(a)(i), that no accompanying document is required where grapes, whether or not pressed, or grape must are transported by producers who belong to a producer group and have produced the grapes or grape must themselves, or by a producer group having the product in question in its possession, or where such products are transported on behalf of such producers or such a producer group to a collection point or to the wine-making establishments of that group, provided such transport begins and ends within the same wine-growing zone and, where the product in question is intended for processing into wine with a PDO, within the specified region concerned, including an immediately adjacent area; (g) lay down, specifying the use of copies in each case: (i) that the consignor is to complete one or more copies of documents accompanying transport operations starting on their territory; (ii) that the consignee is to complete one or more copies of documents accompanying transport operations which began in another Member State or in a third country and which end on their territory; (h) lay down that the derogation referred to in Article 25(a)(ii) regarding exemption from the use of the accompanying document for certain consignments of grapes may not be applied to transport beginning and ending on their territory; (i) lay down that, in the case of the transport referred to in Article 29 beginning on their territory and ending on that of another Member State, the consignor must send the name and address of the competent authority of the place of unloading along with the copies made pursuant to that Article; (j) authorise adaptation of existing registers and lay down additional rules or more stringent requirements for the keeping and checking of registers; (k) provide, where Article 33(1) is applied, that the competent authority may keep the registers itself or entrust the task to a body empowered to that end. In particular, in the case referred to in point (j), Member States may require that separate accounts be kept on the registers for specified products or that separate registers be kept for certain categories of product or for certain operations specified in Article 41(1). 2. Without prejudice to Directive 92/12/EEC, Member States may not prohibit or hinder the movement of products put up in containers of a nominal capacity of not more than five litres as referred to in Article 25(b)(i) on grounds relating to the closing devices used. However, Member States may, for products put up in their own territory, prohibit the use of certain closing devices or types of packaging or make the use of such closing devices subject to certain conditions. Article 48 Keeping accompanying documents and registers 1. Without prejudice to any more stringent provisions which may have been adopted by Member States for the application of their legislation or national procedures laid down for other purposes, the accompanying documents and copies required must be kept for at least five years from the end of the calendar year during which they were completed. 2. The registers and the documents concerning the operations entered therein must be kept for at least five years after the accounts to which they refer have been closed. Where one or more accounts in a register relating to insignificant quantities of wine are not yet closed, such accounts may be carried over to another register, provided reference is made to such carry-over in the original register. In this case, the period of five years referred to in the first subparagraph shall begin on the day of the carry-over. Article 49 Communication 1. Each Member State shall notify the Commission of: (a) the name and address of the competent authority or authorities for the purposes of implementing this title; (b) where appropriate, the name and address of any bodies empowered by a competent authority for the purposes of implementing this title. 2. Each Member State shall also notify the Commission of: (a) any subsequent changes concerning the competent authorities and bodies referred to in paragraph 1; (b) the measures they have taken to implement this title, where those measures are of specific value for the purposes of cooperation between Member States as referred to in Regulation (EC) No 555/2008. 3. The Commission shall draw up and keep up-to-date a list containing the names and addresses of the competent bodies and authorities based on information communicated by the Member States. The Commission shall publish that list on the internet. TITLE IV GENERAL AND FINAL PROVISIONS Article 50 Communication 1. Without prejudice to any specific provisions of this Regulation, Member States shall take all measures necessary to ensure that they are able to meet the deadlines for communication set out in this Regulation. 2. Member States shall retain the information recorded under this Regulation for at least five wine years following the one during which it was recorded. 3. The communications requested in this Regulation shall not prejudice the Member States obligations laid down in Regulation (EEC) No 357/79 on statistical surveys of areas under vines. Article 51 Obvious errors Any communication, claim or request made to a Member State under this Regulation may be adjusted at any time after its submission in cases of obvious errors recognised by the competent authority. Article 52 Force majeure and exceptional circumstances The penalties provided for in this Regulation shall not be imposed in cases of force majeure or exceptional circumstances within the meaning of Article 31 of Council Regulation (EC) No 73/2009 (16). Article 53 Repeal and references Regulations (EEC) No 649/87, (EC) No 884/2001 and (EC) No 1282/2001 are repealed. References to the repealed Regulations shall be construed as references to this Regulation and shall be read in accordance with the correlation tables set out in Annex X. Article 54 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 148, 6.6.2008, p. 1. (2) OJ L 179, 14.7.1999, p. 1. (3) OJ L 208, 31.7.1986, p. 1. (4) OJ L 62, 5.3.1987, p. 10. (5) OJ L 170, 30.6.2008, p. 1. (6) OJ L 54, 5.3.1979, p. 124. (7) OJ L 176, 29.6.2001, p. 14. (8) OJ L 76, 23.3.1992, p. 1. (9) OJ L 128, 10.5.2001, p. 32. (10) OJ L 141, 30.4.2004, p. 18. (11) OJ L 299, 16.11.2007, p. 1. (12) OJ L 276, 19.9.1992, p. 1. (13) OJ L 369, 18.12.1992, p. 17. (14) OJ L 302, 19.10.1992, p. 1 (15) OJ L 253, 11.10.1993, p. 1. (16) OJ L 30, 19.1.2009, p. 16. ANNEX I Minimum information contained in the vineyard register and the specifications relating to this information, as referred to in Article 3 1. WINE GROWER FILE 1.1. Identification and location 1. Identity of the wine grower (compatible with the single system to record the identity of each farmer referred to in Article 15(1)(f) of Regulation (EC) No 73/2009). 2. List and location of the vineyard parcels cultivated (identification compatible with the identification system for agricultural parcels referred to in Article 15(1)(b) and Article 17 of Regulation (EC) No 73/2009). 3. Planting rights allocated but not yet used and replanting rights held (information compatible with the communications referred to in Article 74 of Regulation (EC) No 555/2008 and in Table 15 of Annex XIII thereto). 1.2. Characteristics of the vineyard parcel 1. Identification of the vineyard parcel: the identification system for vineyard parcels should be established on the basis of maps or land registry documents or other cartographic references. Use should be made of computerised geographical information system techniques including preferably aerial or spatial orthoimagery, with a homogenous standard guaranteeing accuracy at least equivalent to cartography at a scale of 1:10 000. 2. Area of the vineyard parcel In cases where vines are grown in association with other crops: (a) total area of the parcel concerned; (b) wine-growing area expressed in terms of pure crop (for the purposes of conversion, use should be made of appropriate coefficients determined by the Member State). 3. Area of the vineyard parcel or, where appropriate, area expressed in terms of pure crop, broken down according to the characteristics of the vines: (a) area planted with wine grape varieties (information compatible with the communications referred to in Article 74 of Regulation (EC) No 555/2008 and in Table 14 of Annex XIII thereto): (i) suitable for the production of wines with a PDO (protected designation of origin)  white,  red/rosÃ ©; (ii) suitable for the production of wines with a PGI (protected geographical indication)  white,  red/rosÃ ©; (iii) suitable for the production of wines without a PDO or PGI  white,  red/rosÃ ©; (b) area planted with varieties listed in the classification of vine varieties drawn up by Member States in accordance with Article 24 of Regulation (EC) No 479/2008 for the same administrative unit as both wine grape varieties and, as the case may be, table grape varieties, varieties for the production of dried grapes or varieties for the production of wine spirits; (c) area planted with wine grape varieties which are not classified or cannot be classified by Member States in accordance with Article 24 of Regulation (EC) No 479/2008; (d) area planted with varieties for the production of dried grapes; (e) planted area intended solely for the production of material for the vegetative propagation of vines (graft nursery); (f) area under vines awaiting grafts; (g) abandoned wine growing area; (h) other. 4. Wine grape varieties cultivated, corresponding estimated areas and proportions in the vineyard parcel concerned (information compatible with the communications referred to in Article 74 of Regulation (EC) No 555/2008 and in Table 16 of Annex XIII thereto). 5. Area planted without a corresponding planting right after 31 August 1998 (information compatible with the communications referred to in Article 58 of Regulation (EC) No 555/2008 and in Tables 2 and 3 of Annex XIII thereto). 6. Area resulting from unlawful plantings carried out before 1 September 1998 (information compatible with the communications referred to in Article 58 of Regulation (EC) No 555/2008 and in Tables 4 to 7 of Annex XIII thereto). 7. Area of new planting rights (information compatible with the communications referred to in Article 61 of Regulation (EC) No 555/2008 and in Table 8 of Annex XIII thereto). 8. Planted area accepted for a grubbing-up premium (information compatible with the communications referred to in Article 73 of Regulation (EC) No 555/2008 and in Table 11 of Annex XIII thereto). 9. Area which has been grubbed up and has benefited from the corresponding premium (information compatible with the communications referred to in Articles 68 and 73 of Regulation (EC) No 555/2008 and in Table 12 of Annex XIII thereto). 10. Planted area which has been restructured or converted in accordance with Article 11 of Regulation (EC) No 479/2008 (information compatible with the communications referred to in the tables in Annexes VII and VIIIa to Regulation (EC) No 555/2008). 11. Planted area which has been the subject of green harvesting in accordance with Article 12 of Regulation (EC) No 479/2008 (information compatible with the communications referred to in the tables in Annexes VII and VIIIb to Regulation (EC) No 555/2008). 12. Year of planting or, failing that, estimated age of the vineyard parcel concerned (information compatible with Regulation (EEC) No 357/79). 1.3. Compulsory declarations 1. Harvest declaration (information compatible with the harvest declarations referred to in Article 8 and in the tables in Annexes II and III). 2. Production declaration (information compatible with the production declarations referred to in Article 9 and in the table in Annex IV). 3. Stock declaration (information compatible with the stock declarations referred to in Article 11 and in the table in Annex V). 2. PRODUCTION FILE 2.1. Identification Identity of any natural or legal person or group of such persons required to make the production declaration provided for in Article 9. 2.2. Compulsory declarations 1. Production declaration (information compatible with the production declarations referred to in Article 9 and in the table in Annex IV). 2. Stock declaration (information compatible with the stock declarations referred to in Article 11 and in the table in Annex V). 3. OTHER Total area planted with vines that is not included in the wine grower file, as provided for in Article 3(1)(b) of this Regulation. ANNEX II Grape harvest declaration [in accordance with Article 8] Declarant: ¦ ¦ ¦ Vineyard area cultivated (hectares): ¦ Area under production Quantity of grapes harvested (hl or 100 kg) Destination of the grapes (hl) Made into wine by the declarant Delivered to a cooperative winery (1) Sold to a winemaker (1) Other destinations (1) Ha (2) Parcel codes Red White Red White Grapes Must Grapes Must Red White Red White Red White Red White 1. Vineyards for wines with a protected designation of origin 2. Vineyards for wines with a protected geographical indication 3. Vineyards for varietal wines without a protected designation of origin/protected geographical indication 4. Vineyards for wines without a protected designation of origin/protected geographical indication 5. Vineyards for other wines (3) (1) The aggregate quantities of grapes delivered or sold by the declarant should be indicated. Details of those deliveries or sales should be given in Annex III. (2) The area to be entered in the declaration is the area under vines in production in the administrative unit determined by the Member State. (3) Other wines means wines obtained from grapes of varieties listed in the classification of vine varieties drawn up by Member States in accordance with Article 24 of Regulation (EC) No 479/2008, where applicable, for the same administrative unit as both wine grape varieties and, as the case may be, table grape varieties, varieties for the production of dried grapes or varieties for the production of wine spirits. ANNEX III Grape harvest declaration [in accordance with Article 8] (Concerning products sold or delivered before the production declaration) Consignees Nature of products sold to a winemaker or delivered to a cooperative winery (hectolitres or 100 kg) Grapes and/or must for wine With PDO With PGI Varietal without PDO/PGI Without PDO/PGI Other wines Red White Red White Red White Red White Red White 1. ¦ ¦ ¦ ¦ ¦ 2. ¦ ¦ ¦ ¦ ¦ 3. ¦ ¦ ¦ ¦ ¦ 4. ¦ ¦ ¦ ¦ ¦ 5. ¦ ¦ ¦ ¦ ¦ PDO  protected designation of origin; protected geographical indication (PGI) ANNEX IV Production declaration [pursuant to Article 9] PDO - protected designation of origin; PGI - protected geographical indication; r/r  red/rosÃ ©: w  white. A. Information relating to declarant (1) ¦ ¦ ¦ ¦ B. Place where products are held ¦ ¦ ¦ ¦ Category of products used (2) Name and address of suppliers and reference of delivery document (accompanying or other document) Area of vineyards in production in which the products used originate Grapes (hl or 100 kg) Products obtained since the beginning of the wine year and products other than wine held at the date of the declaration (hl) With PDO With PGI Varietal without PDO/PGI Without PDO/PGI Other (3) Must (4) Wines (5) Must (4) Wines (5) Must (4) Wines (5) Must (4) Wines (5) Must Wines (5) r/r w r/r w r/r w r/r w r/r w r/r w r/r w r/r w r/r w r/r w (1) For cooperative wineries, the list of members who deliver their entire harvest should be separate from that of the other members. (2) Grapes, grape must (concentrated must, rectified concentrated must, partially fermented must), new wines still in fermentation. (3) All products of the wine year other than those declared in the preceding columns and concentrated must and rectified concentrated must held at the time of declaration should be declared under this heading. Quantities should be entered by product category. (4) Including partially fermented must but excluding concentrated must and rectified concentrated must. (5) Including new wines still in fermentation. ANNEX V Declaration of wine and must stocks [in accordance with Article 11] held at 31 July (hl) Declarant: ¦ Place where product is held: ¦ Category of products Overall stocks of which red and rosÃ © wines of which white wines Comments Wines 1. Stocks with producers:  wines with a protected designation of origin (PDO) (1)  wines with a protected geographical indication (PGI) (2)  varietal wines without a PDO/PGI  wines without a PDO/PGI (3)  other wines (4) Total 2. Stocks with traders: (a) wines of Community origin:  wines with a protected designation of origin (PDO) (1)  wines with a protected geographical indication (PGI) (2)  varietal wines without a PDO/PGI  wines without a PDO/PGI (3) (b) wines originating in third countries Total 3. Summary (1+2) Must 1. Stocks with producers:  concentrated grape must  rectified concentrated grape must  other must (5) Total 2. Stocks with traders:  concentrated grape must  rectified concentrated grape must  other must (5) Total 3. Summary (1+2) (1) Including quality wines psr. (2) Including table wines with a geographical indication. (3) Including table wines without a geographical indication. (4) All wines other than those declared in the preceding lines should be declared under this heading. Quantities should be entered by product category. (5) Including grape must, partially fermented grape must and partially fermented grape must extracted from raisined grapes. ANNEX VI Instructions for completing the accompanying documents referred to in Article 26 A. General rules 1. An accompanying document must filled in legibly in indelible characters. 2. The document must not contain any erasures or overwritten words. The accompanying document may not be used if any errors are made in completing it. 3. Any prescribed copy of an accompanying document shall be marked copy or shall bear an equivalent marking. 4. Where a document completed in accordance with the model in the Annex to Regulation (EEC) No 2719/92 (administrative document or commercial document) or with the model in the Annex to Regulation (EEC) No 3649/92 (simplified accompanying document or commercial document) is used to accompany a wine product not subject to the formalities laid down by Directive 92/12/EEC, a diagonal line must be entered from corner to corner of boxes which do not apply. 5. Where the consignee is established within the territory of the Community, the following rules shall apply with regard to the use of an accompanying document: (a) carriage of a product exempt from excise duty, the general remarks in point 1.5 of the explanatory notes annexed to Regulation (EEC) No 2719/92; (b) where a product transported within the Community is subject to excise duty and has already been released for consumption in the Member State of departure, the general remarks in point 1.5 of the explanatory notes annexed to Regulation (EEC) No 3649/92; (c) in cases not covered by (a) or (b): (i) where an accompanying document required for transport as referred to under (a) or (b) is used:  copy No 1 shall be kept by the consignor,  copy No 2 shall accompany the product from the place of loading to the place of unloading and be handed to the consignee or his representative; (ii) where another accompanying document is used:  the original of the accompanying document shall accompany the product from the place of loading and be handed to the consignee or his representative,  a copy shall be kept by the consignor. 6. A single accompanying document may be completed to accompany the transport in a single consignment from one and the same consignor to one and the same consignee of: (a) several batches of the same category of product; or (b) several batches of different categories of product provided they are put up in labelled containers with a nominal volume of not more than 60 litres and fitted with a non-reusable closing device. 7. In the case referred to in Article 33(1) or where the document accompanying the consignment is completed by the competent authority, the document shall be valid only if carriage commences not later than the fifth working day following, as appropriate, the date of validation or the date on which it is completed. 8. When products are transported in separate compartments of the same transport container or are mixed during carriage, a document must be completed to accompany each portion, whether transported separately or as a mixture. Such documents shall mention, in accordance with the rules laid down by each Member State, the use of the product of mixing. However, consignors or empowered persons may be authorised by Member States to complete a single accompanying document for the whole product or mixing. In such cases the competent authority shall determine how proof is to be furnished concerning the category, origin and quantity of the various loads. B. Special rules 1. Indications referring to the description of the product: 1.1. Type of product Indicate the type of product using an expression conforming to Community rules which gives the most accurate description of the product, e.g.: (a) wine without a PDO/PGI; (b) varietal wine without a PDO/PGI; (c) wine with a PDO/PGI; (d) grape must; (e) grape must for wine with a PDO; (f) imported wine. 1.2. For the bulk transport of the wines referred to in paragraphs 1 to 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008, the product description shall contain the optional particulars set out in Article 60 of that Regulation provided that they are shown on the labelling or that it is planned to show them on the labelling. 1.3. Alcoholic strength and density for the transport of products in bulk or in unlabelled containers with a nominal volume of not more than 60 litres: (a) the actual alcoholic strength of the wine, excluding new wines still in fermentation, or the total alcoholic strength of new wine still in fermentation and part-fermented grape must must be expressed in % volume and 10ths of % volume. (b) the refractive index of grape must must be obtained by the measuring method recognised by the Community. It must be expressed by the potential alcoholic strength in % volume. This may be replaced by the density expressed in grams per cm3; (c) the density of fresh grape must with fermentation arrested by the addition of alcohol must be expressed in grams per cm3 and the actual alcoholic strength of that product must be expressed in % volume. and tenths of % volume; (d) the sugar content of concentrated grape must, rectified concentrated grape must and concentrated grape juice must be expressed by the content in grams, per litre and per kilogram, of total sugars; (e) the actual alcoholic strength of grape marc and of wine lees may also be indicated (optional) and expressed in litres of pure alcohol per decitonne. This information must be expressed using the tables of equivalence recognised by the Community, contained in the rules on analysis methods. Without prejudice to the Community provisions laying down limits for certain wine products, the following tolerances shall be allowed: (a) as regards total or actual alcoholic strength, a tolerance of ± 0,2 % volume; (b) as regards density, a tolerance of six units more or less to the fourth decimal place ( ± 0,0006); (c) as regards the sugar content, ± 3 %. 1.4. Other indications for the carriage of products in bulk: (a) Wine-growing area The wine-growing area in which the product transported originates must be indicated in accordance with Annex IX to Regulation (EC) No 479/2008, using the following abbreviations: A, B, C I, C II, C IIIa and C IIIb. (b) Operations performed The operations which the products transported have undergone must be indicated, using the following figures in brackets: 0 : the product has undergone none of the following operations; 1 : the product has been enriched; 2 : the product has been acidified; 3 : the product has been de-acidified; 4 : the product has been sweetened; 5 : the product has been fortified for distillation; 6 : a product originating in a geographical unit other than that indicated in the description has been added to the product; 7 : a product obtained from a vine variety other than that indicated in the description has been added to the product; 8 : a product harvested during a year other than that indicated in the description has been added to the product; 9 : the product has been made using oak chips; 10 : the product has been made on the basis of experimental use of a new oenological practice; 11 : the product has been partially dealcoholised; 12 : other operations, to be specified. Examples: (a) for a wine originating in area B which has been fortified, indicate B (1); (b) for a grape must originating in area CIII b which has been acidified, indicate CIII b (2). Indications regarding the wine-growing area and the operations performed must be given in addition to those regarding the description of the product and within the same field of vision. 2. Indications referring to the net quantity: The net quantity: (a) of grapes, concentrated grape must, rectified concentrated grape must, concentrated grape juice, grape marc and wine lees in tonnes or kilograms must be expressed by the symbols t or kg; (b) of other products in hectolitres or litres must be expressed by the symbols hl or l. A tolerance of 1,5 % of the total net quantity may be allowed when indicating the quantity of products carried in bulk. C. Information required to complete the accompanying document referred to in Annex VII Preliminary remark: The model for the accompanying document in Annex VII must be strictly adhered to. However, the sizes of the boxes marked by lines and intended for the information required are given as a guide only. No of box in model in Annex VII Consignor: full address including post code 1 Reference number: each consignment must bear a reference number which identifies it in the consignors accounts (for example: the invoice number) 2 Consignee: full name and address, including post code 3 Competent authorities at place of dispatch: the name and address of the competent authority responsible for checking the commercial document at the place of dispatch. This is only required in the case of carriage to another Member State or for export outside the Community 4 Carrier: name and address of the person responsible for organising the first movement (if different from the consignor) Other transport details:(a)the type of transport used (lorry, van, tanker, motor car, railway wagon, rail tanker, aeroplane);(b)registration number or, in the case of a ship, the name (optional particulars). 5 Date of dispatch and, where so laid down by the Member State on whose territory carriage begins, the time of dispatch Where there is a change from one type of transport to another, the carrier loading the product must indicate on the back of the document: the date of dispatch, the type of transport used and the registration number for vehicles and the name for ships, his name, forename or company name and address, including post code. 6 Place of delivery: the actual place of delivery, if the goods have not been delivered to the address given for the consignee. For goods to be exported, one of the wordings given in Annex IX must be entered. 7 Description of the product in accordance with Regulation (EC) No 479/2008 and any national rules which apply, in particular compulsory indications Description of packages of goods: identification numbers and number of external packages, number of internal packages The description may be continued on a separate sheet attached to each copy. A packing list could be used for this purpose. For bulk carriage: of wine: the actual alcoholic strength, of non-fermented products: the refractive index or the density, of products in fermentation, the total alcoholic strength, of wines with a residual sugar content of more than four grams per litre, in addition to the actual alcoholic strength, the total alcoholic strength. 8 Quantity: for products in bulk, the total net quantity, for packaged products, the number and nominal volume of the containers used. 9 Additional information required by the Member State of dispatch where such information is required, the instructions of the Member State concerned must be complied with; if not, enter a diagonal line in this box. 10 Certificate of protected designation of origin or protected geographical indication: see Article 31. 11 ANNEX VII Accompanying document for the transport of wine products referred to in Article 24(2)(a) ANNEX VIII Special stamp referred to in Article 31(3)(b) ANNEX IX Entries referred to in the second subparagraph of Article 27(1)  : In Bulgarian : Ã3HECEHO  : In Spanish : EXPORTADO  : In Czech : VYVEZENO  : In Danish : UDFÃRSEL  : In German : AUSGEFÃ HRT  : In Estonian : EKSPORDITUD  : In Greek : Ã Ã Ã Ã §ÃÃ Ã   : In English : EXPORTED  : In French : EXPORTÃ   : In Italian : ESPORTATO  : In Latvian : EKSPORTÃ TS  : In Lithuanian : EKSPORTUOTA  : In Hungarian : EXPORTÃ LVA  : In Maltese : ESPORTAT  : In Dutch : UITGEVOERD  : In Polish : WYWIEZIONO  : In Portuguese : EXPORTADO  : In Romanian : EXPORTAT  : In Slovak : VYVEZENÃ   : In Slovene : IZVOÃ ½ENO  : In Finnish : VIETY  : In Swedish : EXPORTERAD ANNEX X Correlation tables referred to in Article 53(2) 1. Regulation (EEC) No 649/87 Regulation (EC) No 649/87 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 (1) Article 3 (3) Article 3 (2) Annex I, 1.2 (2) Article 3 (3) Article 3 (2) Article 4  Article 5  Article 6  Article 7 (1)  Article 7 (2)  Article 8  Article 9  Article 10  Annex I Annex I Annex II  2. Regulation (EEC) No 884/2001 Regulation (EC) No 884/2001 This Regulation Article 1 Article 21 Article 2 Article 22 Article 3 (1) Article 23 Article 3 (2) and (3) Article 24 Article 3 (4) Article 28 Article 4 Article 25 Article 5 (1) Article 33 Article 5 (2) Article 30 Article 6(1) to (2) Article 26 Article 6 (3) to (4) Annex VI Article 6 (5) to (6) Article 34 Article 6 (7) Article 32 Article 7 Article 31 Article 8 (1) Annex VI Article 8 (2) to (5) Article 27 Article 9 Article 35 Article 10 Article 29 Article 11(1) first subparagraph and (3) Article 36 Article 11(1)(a) and (b) Article 37 Article 12(1) and (2) Article 38 Article 12 (3) Article 39 (1) Article 12 (4), first subparagraph Article 44 Article 12(4), fourth subparagraph Article 39 (2) Article 13 (1) Article 40 (1) and (4) Article 13 (2) Article 46 Article 14 (1) to (2) Article 41 Article 14 (3) to (4) Article 42 Article 15 Article 43 Article 16 Article 45 Article 17 Article 47(1)(j) and (k) Article 18 Article 47(1)(a) to (i) Article 19 Article 48 Article 20 Article 49 Article 21  Article 22  3. Regulation (EC) No 1282/2001 Regulation (EC) No 1282/2001 This Regulation Article 1 Article 6 Article 2 Article 8 Article 3 Annex II Article 4 (1), (3), (4) and (5) Article 9 Article 4 (2) Article 10 Article 5 Article 13 Article 6 Article 11 Article 7 (1) subparagraphs 1-3 Article 12 (1) Article 7(1), fourth subparagraph Article 17 Article 7 (2) Article 14 Article 8 Annex II Article 9 Article 15 Article 10 Article 20 Article 11 Article 16 Article 12 Article 18 (1) Article 13 (2), first subparagraph Article 13 (2) Article 14  Article 15  Article 16 (1) Article 19 (1) and (2), first subparagraph Article 17 Article 14 (2), second subparagraph Article 18  Article 19  Article 20 